Housii, J.
This was a suit under section 809, Revised Statutes, to recover double the value of a mare belonging to the plaintiff, alleged to have been killed by the engine and cars of the defendant. There was a verdict for the plaintiff, and judgment for double damages. The petition fails to state that the injury was occasioned by the failure of the defendant to construct and maintain fences and cattle-guards as required by said section, and under the previous rulings of this court, it is, therefore, insufficient to support the judgment. Cunningham v. R. R. Co., 70 Mo. 202; Sloan v. R. R. Co., ante, p. 47. The judgment must, therefore* be reversed, but as the cause was originally in*83stituted in the circuit court, and the petition may, therefore, be amended so as to state a cause of action, although it states none now, the cause will be remanded for further proceedings.
The other judges concur.